Case 1:20-cv-00320-JMS-DML Document 109 Filed 05/04/21 Page 1 of 1 PageID #: 593




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF INDIANA
                            INDIANAPOLIS DIVISION

 GABRIELA NIEVES,                                )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )    No. 1:20-cv-00320-JMS-DML
                                                 )
 CARMEL CLAY SCHOOLS,                            )
                                                 )
                            Defendant.           )
                                                 )



                   Order on Plaintiff's Motion for Conference
                     on Mr. Lawrence's Motion to Quash

       The plaintiff asks the court to set a conference based on "information [that] has

 come to [her] attention related to the Declarations filed by Mr. Lawrence" in support

 of his motion to quash subpoena. See Dkt. 106 at p. 1. The court DENIES the

 motion for conference (Dkt. 106) but allows the plaintiff to file a sur-reply on the

 motion to quash subpoena. Any sur-reply must be filed by Friday, May 7, 2021,

 and may include the "information," supported by affidavits or other evidence she

 wishes the court to consider.

       So ORDERED.

                                         ____________________________________
       Dated: May 4, 2021                   Debra McVicker Lynch
                                            United States Magistrate Judge
                                            Southern District of Indiana


 Distribution:

 All ECF-registered counsel of record by email through the court’s ECF system
